Detailed Office Action

1.	This communication is being filed in response to the After Final Consideration Pilot Program (AFCP 2.0) request filed on (05/27/2022), in which a (3) month Shortened Statutory Period for Response has been set.

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Acknowledgements

3.	The undersigned thanks Applicant representative (Atty Y. Choi; Reg. No. 43,324) for the cooperation expediting the case, via new list of amendments received on (05/27/2022). 

3.1.	Upon entry of the AFCP amendments, claims (16 -30) remain pending on this application, of which claims (16, 21 and 26) being the three (3) parallel running independent claims on record, being amended. Claims (1 -15) were previously cancelled.

3.2.	The undersigned thanks Atty. Y. Choi for the courtesy extended during phone interview on (05/31/2022, recorded on file), were new amendments discussed. 

3.3.	A Terminal Disclaimer was timely filed and approved, linking the instant application (17/065822) with the parent Application (16/790089), now US Patent 10,841,607. 

3.4.	In view of the new amendments provided, the previous 35 USC 112 and 35 USC 103 rejections is/are withdrawn herein, and a new Notice of allowance appears as following:

              Notice of Allowance

4.       In view of the new amendments provided and persuasive arguments presented, the Examiner considers that the case has now been placed in conditions for allowance, and therefore a Notice of Allowance on claims (16 -30) appears as following:

4.1.	To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

                                                        Reasons for Allowance

5.       The following is the Examiners statement of reasons for allowance:

5.1.    The two (3) amended Independent claims (16, 21 and 26) on record, is/are drawn to a particular inter prediction technique for codec applications, employing HMVP tables of buffered MV candidates as shown in at least Fig. 8, wherein reconstructed samples are generated based on the prediction samples, and the HMVP buffer is initialized when processing a first-ordered CTU in a CTU row in which a current CTU is located, and the current block is included in the current CTU, as also shown in at least Fig. 14; [Claims; Summary].

5.2.    The below group of Prior art (PA) presented on record (see Section 6), fails to fairly disclose and/or suggest the above amended claim construction of claims (16, 21 and 26), and the particularities of the claimed inter HMVP prediction technique (see section (5.1)), having no analogous in the Art at the time the invention was made/filed, and therefore to be considered a novelty.

5.3.       For at least above arguments, Examiner is believed that present claims to limitations, in combination with the rest of the associated features as prev. disclosed, has/have been constructed in such manner, placed in condition for allowance.

5.4.	The listed associated dependent claims further limit the corresponded independent claims on record, and are also allowed.

     Prior Art Citations

6.       The following List of PA, made of record and not relied upon, is considered pertinent to
Applicant’s disclosure:

6.1.	Patent documentation:

US 11,350,116 B2		Xu; et al.		H04N19/593; H04N19/1883; H04N19/433; 
US 11,070,796 B2		Hung; et al.		H04N19/139; H04N19/52; H04N19/176
US 10,362,330 B1 		Li; et al. 		H04N19/109; H04N19/52; H04N19/176
US 10,440,378 B1 		Xu; et al. 		H04N19/52; H04N19/176; H04N19/423;
US 10,841,607 B1		Park; et al.		H04N19/513; H04N19/44; H04N19/105
US 10,979,716 B2		Li; et al.		H04N19/105; H04N19/521; H04N19/56; 

6.2. Non-Patent documentation: (recorded on file). 

_ History-based Motion Vector Prediction; Zhang et al. - Jul. 2018. 
_ Fixed sub-block size and restriction for ATMVP; Lee; et al. - Oct. 2018. 
_ History-Based Motion Vector Prediction parallel processing; Park et al. - Oct. 2018. 
_ Overview of High Efficiency Video Coding HEVC Standard, Sullivan; et al - Dec. 2012. 

                                                              CONCLUSIONS

7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -1168. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call (800) 786 -9199 (IN USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481